Petition by respondents, (Jack and Cathy Stratton) for writ of supersedeas and motion for temporary stay denied 4 November 2002. Motions by Petitioner (Mecklenburg County Department of Social Services) and Guardian ad litem to dismiss the appeal by respondents *437(Jack and Cathy Stratton) for lack of substantial constitutional question allowed 21 November 2002. Petition by respondents (Jack and Cathy Stratton) for discretionary review pursuant to G.S. 7A-31 denied 21 November 2002. Motion by respondents (Jack and Cathy Stratton) to reconsider denial of writ of supersedeas and motion for temporary stay dismissed 21 November 2002.